DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.

Application Status
This action is written in response to applicant’s correspondence received September 14, 2022.  Claims 96, 103, 104, 106, 107, and 109-129 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 96, 103-107, and 109-122 under 35 USC 103 as set forth in the Office Action mailed April 15, 2022 has been reconsidered and is withdrawn in view of the amendments to the claims and for the reasons discussed further below.

Allowable Subject Matter
Regarding claim 96, the closest prior art is set forth in the Office Action mailed April 15, 2022. The disclosures of each of the previously cited references of Severinov (US 2017/0321198, priority to April 8, 2016) in view of Carstens (US 2015/0211058), Smith (US 8,597,886), and Yang (Yang et al. "Using Molecular Beacons for Sensitive Fluorescence Assays of the Enzymatic Cleavage of Nucleic Acids", from: Methods in Molecular Biology, vol. 335: Fluorescent Energy Transfer Nucleic Acid Probes: Designs and Protocols, Edited by V. V. Didenko (Totowa, NJ, Humana Press Inc., 2006), pages 71-81) contain differences with the claimed invention. The method of Severinov at [1064] is not in a lysed cell sample. The method of Carstens involves Cas9 rather than C2c2. The method of Smith involves restriction enzymes rather than a CRISPR enzyme. The method of Yang involves the use of DNA molecular beacons, rather than a labeled detector RNA molecule. When the sum total of the modifications necessary to the closest prior art of Severinov are considered, one of ordinary skill in the art would not have been sufficiently motivated to have made all of the necessary modifications to have arrived at the particular acellular in vitro method of detecting a single stranded target RNA in a cell sample as required by the current claims.

	Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is incomplete. See item 1) a) or 1) b) above. 
In particular, specification has not been amended to specifically incorporate the sequence listing filed February 21, 2019 by referring to its full name, creation date, and size of the file in bytes, rather than kilobytes. The specification refers to a text file “BERK-337PRV_SeqList_ST25.txt” having a size of “67 KB”. However, the Examiner’s records indicate that the name of the file that was provided is “08_BERK-337CON2_SeqList_ST25.txt” and has a size of 68,038 bytes. 

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 96, 103, 104, 106, 107, and 109-129 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 91-110 and 113-130 of copending Application No. 15/920,161 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach an acellular method of detecting a single stranded target RNA in a lysed cell sample comprising (a) contacting the sample with (i) a C2c2 protein (i.e. a Cas13), (ii) a C2c2 guide RNA, and (iii) a labeled detector RNA (see claim 91) and (b) detecting whether the single stranded target RNA was present in the cell sample by measuring the different detectable signal from the labeled detector RNA in the in vitro acellular reaction. Accordingly, the two sets of claims are considered to cover the same subject matter. For additional limitations of the current claims, see the additional teachings of copending claims.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional non-statutory double patenting rejection.

Claims 96, 103, 104, 106, 107, and 109-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,459,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a method of detecting a target RNA in a sample by contacting the sample with (i) a guide RNA that comprises a sequence that hybridizes to the target RNA, (ii) a labeled detector RNA, and (iii) a programmable nuclease that comprises a HEPN1 and HEPN2 domain and forms a complex with the guide RNA and cleaves the labeled detector. The patent’s specification indicates that the programmable nucleases having HEPN1 and HEPN2 domains are Cas13a proteins (see column 2, lines 30-38 and column 14, lines 33-40). Patented claim 14 indicates that the labeled detector RNA “produces an amount of the signal prior to being cleaved and the amount of the signal is reduced when the first labeled detector is cleaved”. Patented claim 9 states that the target RNA Is from a human cell, an animal cell, a plant cell, a cancerous cell, an infected cell, or a diseased cell. Still further, the patent’s specification indicates that the term “sample” is intended to encompass cell lysates (see column 21, lines 20-28). Accordingly, the two sets of claims are considered to cover the same subject matter. For additional limitations of the current claims, see the teachings of the additional patented claims.
Response to Arguments
	Applicant’s arguments have been fully considered but are not persuasive. Given the substantial overlapping subject matter between the reference claims in light of their respective specifications and the current claims, the reference claims are considered to cover the same subject matter. Accordingly, the rejections for double patenting are proper.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
December 16, 2022